Citation Nr: 1432205	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-29 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a sleep disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for heartburn.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for allergies/sinus disorder.

4.  Entitlement to an effective date prior to November 10, 2009 for the grant of service connection for fibromyalgia (including headaches).

5.  Entitlement to an effective date prior to November 10, 2009 for the grant of service connection for chronic fatigue syndrome.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to September 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which found that new and material evidence had not been submitted to reopen claims of entitlement to service connection for fibromyalgia, chronic fatigue syndrome, headaches, heartburn, a sleep disorder, and allergies/sinus disorder.  The current claim was received on July 28, 2008.

The Veteran appeared and testified at an RO hearing in September 2011 and at a Board hearing in December 2012 before the undersigned Acting Veterans Law Judge.

In June 2012, the RO granted entitlement to service connection for fibromyalgia and chronic fatigue syndrome, effective November 10, 2009.  The RO's rating decision plainly stated that the Veteran's headaches were considered symptoms of fibromyalgia, thereby treating that claim as granted as of November 10, 2009. 

Curiously, in the June 22, 2012 Supplemental Statement of the Case, the RO included denials of entitlement to service connection for chronic fatigue syndrome, fibromyalgia, and headaches for the period from July 28, 2008 to November 10, 2009.  The Board has recharacterized these as earlier effective date claims, a recharacterization that will have no prejudicial effect because, as described below, entitlement has been found to be warranted for the entire period beginning on July 28, 2009.  The remaining claims concerning a sleep disorder, heartburn, and allergies/sinus problems were treated as continued denials.

That said, the Board notes that the Veteran initially sought service connection for headaches as a free-standing disability, and the continued discussion of service connection for headaches in the May 2013 appellate brief appears to raise a claim for a separate evaluation for headaches, distinct from fibromyalgia.  This matter is referred back to the RO for appropriate action.  Also, the issue of entitlement to service connection for a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The reopened claims of entitlement to service connection for a sleep disorder, heartburn, and allergies/sinus disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In a November 2005 decision, the RO initially denied entitlement to service connection for a sleep disorder.  The Veteran did not timely appeal the November 2005 decision, and it became final.

2.  The evidence received since the November 2005 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a sleep disorder and raises a reasonable possibility of substantiating the claim.

3.  In a November 2005 decision, the RO initially denied entitlement to service connection for heartburn.  The Veteran did not timely appeal the November 2005 decision, and it became final.

4.  The evidence received since the November 2005 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for heartburn and raises a reasonable possibility of substantiating the claim.

5.  In a November 2005 decision, the RO initially denied entitlement to service connection for allergies/sinus disorder.  The Veteran did not timely appeal the November 2005 decision, and it became final.

6.  The evidence received since the November 2005 rating action includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for allergies/sinus disorder and raises a reasonable possibility of substantiating the claim.

7.  The Veteran filed a claim to reopen a claim of entitlement to service connection for fibromyalgia (including headaches) on July 28, 2008.  Symptoms later associated with fibromyalgia were documented prior to the initial November 10, 2009 diagnosis.

8.  The Veteran filed a claim to reopen a claim of entitlement to service connection for chronic fatigue syndrome on July 28, 2008.  Symptoms later associated with chronic fatigue syndrome were documented prior to the initial November 10, 2009 diagnosis.






CONCLUSIONS OF LAW

1.  The November 2005 rating decision that denied entitlement to service connection for a sleep disorder, heartburn, and allergies/sinus disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013).

2.  New and material evidence has been received to reopen the claim for service connection for a sleep disorder.  38 C.F.R. § 3.156 (2013).

3.  New and material evidence has been received to reopen the claim for service connection for heartburn.  38 C.F.R. § 3.156 (2013).

4.  New and material evidence has been received to reopen the claim for service connection for allergies/sinus disorder.  38 C.F.R. § 3.156 (2013).

5.  Resolving doubt in the Veteran's favor, an effective date of July 28, 2008, and no earlier, for the grant of service connection for fibromyalgia (including headaches) is warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.400 (2013).

6.  Resolving doubt in the Veteran's favor, an effective date of July 28, 2008, and no earlier, for the grant of service connection for chronic fatigue syndrome is warranted.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.400 (2013).









REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

An August 2008 letter fully satisfied the duty to notify provisions.  This letter informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  As indicated below, the remaining new and material evidence claims are being reopened, and any deficiencies in this regard will be addressed on remand.

Regarding the duty to assist, the VA obtained the Veteran's service treatment records, VA medical records, and VA examination reports.  The Veteran underwent VA examinations in 2005, 2011 and 2012.  The examination reports include interviews and physical examination of the Veteran, and where relevant, include opinions with relevant supporting rationales.  As such, the examinations are adequate.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).



New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).   New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

The Veteran was initially denied entitlement to service connection for a sleep disorder, heartburn, and allergies/sinus disorder in a November 2005 rating decision.  The Veteran submitted a notice of disagreement with certain issues addressed in the November 2005 rating decision, but the issues did not include heartburn or allergies/sinus disorder.  The Veteran did not appeal the November 2005 decision, and the decision is final as to the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

During a formal RO hearing in September 2011, the Veteran indicated his belief that his heartburn and allergies were a part of his chronic fatigue syndrome, or related to his chronic fatigue syndrome.  He also described current treatment (December 2009) for sleep apnea in considerable detail.  During a December 2012 Board hearing, the Veteran stated he has been receiving ongoing treatment for his sinus problems and his heartburn, including recent treatment in October 2012.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the November 2005 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the Veteran's statements regarding his symptoms are "material" evidence of ongoing symptoms and treatment since service.  The Veteran's testimony to the RO and Board provided a "more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, the Board will construe this evidence as relating to an unestablished fact necessary to substantiate the claim.  Consequently, the new evidence raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a sleep disorder, allergies/sinus disorder, and heartburn.  Those claims will accordingly be reopened on the basis of new and material evidence, although further addressed on remand, as described below.

Earlier Effective Dates

Unless otherwise specified, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase is to be fixed in accordance with the facts found, will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In cases involving new and material evidence, where evidence other than service department records is received within the relevant appeal period or prior to the issuance of the appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1)(i).  In cases where the evidence is received after the final disallowance, the effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  38 C.F.R. § 3.155 provides that any communication or action indicating intent to apply for one or more VA benefits may be considered an informal claim.  Such an informal claim must identify the benefit sought.  38 C.F.R. § 3.1(p) defines application as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

If a formal claim for compensation has previously been allowed, or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization can be accepted as an informal claim for benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by VA or the uniformed services, the date of receipt of such a claim is deemed to be the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital.  For reports prepared by a non-VA hospital where the veteran was maintained at VA expense, the date of admission to the hospital is accepted as the date of receipt of claim if VA maintenance was authorized prior to admission.  38 C.F.R. § 3.157(b)(1).  For all other reports, including reports from private physicians, laymen, and state and other institutions, the date of receipt of the reports is accepted as the date of receipt of an informal claim.  38 C.F.R. § 3.157(b)(2-3).

As noted above, the Veteran initially filed claims of entitlement to service connection for fibromyalgia, headaches, and chronic fatigue syndrome in February 2005.  In a November 2005 rating decision, the RO denied the claims.  The Veteran was notified, and in December 2006 he filed a notice of disagreement regarding several claims that were denied in the November 2005 rating decision, but did not specifically file a notice of disagreement with the denials of fibromyalgia, headaches, and chronic fatigue syndrome.  On July 28, 2008, the RO received claims to reopen claims of entitlement to service connection for fibromyalgia, headaches, and chronic fatigue syndrome.

The September 2005 Gulf War examination included complaints of fatigue, weakness, headaches, exertional dyspnea, lack of concentration, recurrent skin rash, chest pain, and joint pain.  In October 2007, he again complained of dysphagia, headache, joint aches, and chest pain.  He received treatment for ongoing arthralgia complaints in September 2008.  

In January 2010, the Veteran's private physician provided a statement of his ongoing health problems, which included malaise, fatigue, back pain, headaches, dyspnea, arthralgia, chest pain and sleep disturbances.  A private treatment record, received September 9, 2011, noted that on November 10, 2009 the Veteran was evaluated for diagnoses of fibromyalgia and chronic fatigue syndrome.  The record noted that he met the diagnosis of fibromyalgia by having chronic widespread pain for greater than 3 months on the right and left sides, above and below the waist, and a tender point examination was positive.  He met the diagnosis of chronic fatigue syndrome due to symptoms of fatigue that was not the result of ongoing exercise, the presence of short-term memory impairment, recurring sore throat, tender lymph nodes, muscle pains, joint pains, headaches, unrefreshing sleep and malaise.

In a June 2012 Decision Review Officer decision, the Veteran was granted entitlement to service connection for fibromyalgia (encompassing headaches)and chronic fatigue syndrome, effective November 10, 2009.  The effective date chosen by the DRO was the date of the private evaluation where he was diagnosed with fibromyalgia and chronic fatigue syndrome, this record was received by the VA in September 2011.  The Veteran argues that his grants of service connection for fibromyalgia and chronic fatigue syndrome should be effective July 28, 2008, the date of his claims to reopen.  

Given that the Veteran had the same or similar symptoms of headaches, memory impairment, joint pain, arthralgias, sleep disturbance and malaise in treatment records from 2005 onward, the Board will resolve reasonable doubt as to whether the Veteran's subsequently diagnosed fibromyalgia (including headaches) and chronic fatigue syndrome were present at the time of his July 28, 2008 claim to reopen.  No earlier claim, formal or informal, is shown in the record.  The Veteran did not appeal his initial 2005 denial, and it became final.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim").  The Veteran has requested effective dates of July 28, 2008 for his grants of service connection for fibromyalgia (including headaches) and chronic fatigue syndrome, and the Board finds that these effective dates are warranted; a complete grant of benefit sought on appeal, as articulated by the Veteran, has therefore been awarded.  


ORDER

New and material evidence having been submitted, the request to reopen the claim of entitlement to service connection for a sleep disorder is granted; to that extent only, the appeal is granted.

New and material evidence having been submitted, the request to reopen the claim of entitlement to service connection for heartburn is granted; to that extent only, the appeal is granted.

New and material evidence having been submitted, the request to reopen the claim of entitlement to service connection for allergies/sinus disorder is granted; to that extent only, the appeal is granted.

Entitlement to an earlier effective date of July 28, 2008 for the grant of service connection for fibromyalgia (including headaches) is granted.

Entitlement to an effective date prior to July 28, 2008 for the grant of service connection for chronic fatigue syndrome is granted.


REMAND

The Veteran argues that he developed heartburn and allergies/sinus disorder during his service.  His service treatment records include treatment for nasal congestion, sinus headaches, and gastritis.  He has current diagnoses of peptic ulcer syndrome, GERD and allergic rhinitis.  Also, he has described treatment for sleep apnea, and further examination is needed for whether he has a current disorder that is of in-service onset but separate and distinct from fibromyalgia and chronic fatigue syndrome.  On remand, the Veteran should be afforded appropriate VA examinations to address whether his claimed disabilities are due to his active service.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran (via a 38 C.F.R. § 3.159(b) letter addressing the reopened claims, including on a 38 C.F.R. § 3.310 (secondary service connection) basis) and obtain the names and addresses of all medical care providers, VA and non-VA, who have treated him for a sleep disorder, sinus/allergies, and heartburn.  All attempts to procure records should be documented in the file.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of any current disabilities corresponding to the claimed sleep disorder, sinus/allergies, and heartburn.  All indicated tests and studies are to be performed.  Prior to the examination, the claims file and access to virtual records must be made available to the examiner.

Following examination and interview of the Veteran, and review of the record, the examiner must provide diagnoses for each disorder corresponding to the three claimed disabilities and should opine:

(a) whether it is at least as likely as not (a 50/50 probability or greater) that the Veteran's disorders are etiologically related to service, and

(b) whether it is at least as likely as not that the Veteran's service-connected disabilities caused or aggravated his disorders.

The examiner should also comment on whether any current sleep disorder is separate and distinct from the service-connected fibromyalgia and chronic fatigue syndrome.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal must be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


